Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 12, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145637                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145637
                                                                    COA: 310212
                                                                    Macomb CC: 2011-001983-FH
  FRANK JUERGEN ROEDER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 19, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARILYN KELLY, J., would remand this case to the Court of Appeals for
  consideration of whether there was an adequate factual basis to support the defendant’s
  guilty plea.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 12, 2012                   _________________________________________
           s1205                                                               Clerk